DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks submitted on May 2, 2022, for the application with serial number 17/110,922.

Claims 1, 12, 13, 29, and 43 are amended.
Claims 4 and 15 are canceled.  
Claims 1-3, 5-14, and 16-43 are pending.

Interview
The Examiner acknowledges the interview conducted on April 28, 2022, in which the Applicant submitted remarks for discussion.  

Response to Remarks/Amendments

35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea; contending that the claims are not directed to demand sensing and forecasting.  In response, the Examiner points to the preamble of exemplary independent claim 29; cited in the rejection, which states: “A data processing system for demand sensing and forecasting . . . “  The Examiner additionally points to the title of this Application: “Demand sensing and forecasting.”  Each and every step of independent claim 29 is a step for data input and data processing related to the abstract idea of demand sensing and forecasting that are part of the abstract idea of demand sensing and forecasting.  The result of executing the steps of independent claim 29 is: “wherein a demand of the one or more objects is predicted based on the optimized prediction data model associated with the hierarchical data set.”  Thus, the claims are directed to an abstract idea.  The Applicant appear to agree that the claims are directed to demand sensing and forecasting by stating that the claims are directed to a similar or equivalent concept: “The claims of the present invention are directed to a more effective way of demand planning and forecasting  . . . “  See Remarks p. 13.  
According to the Applicant, the claims are not directed to an abstract idea because the claims contain technical elements, such as artificial intelligence and optimization.  See Remarks p. 13.  In response, the Examiner points out that the artificial intelligence engine has been considered as an additional element in the subject matter eligibility analysis and found to amount to a technological environment for implementing the abstract idea.  The Examiner considers ‘optimization’ to be part of the abstract idea of demands sensing and forecast.  ‘Optimization,’ as a singular concept, is not technical in nature.  The use of artificial intelligence implies the use of a computer and computer software or ‘bot’ to process data.  However, the computer hardware recited in the claims merely amounts to generic computer hardware that does not provide a practical application.  Essentially, the claims recite the use of machine learning and artificial intelligence to implement the abstract idea of “demand sensing and forecasting.”  The steps of the claims could be implemented mentally or on paper by a human being attempting to predict demand in a business setting, but an artificial intelligence algorithm is recited for implementation.  A human being using pen and paper can generate a data matrix and hierarchical datasets using historical data.  
The Applicant additionally points to the training steps of dependent claim 5 as evidence of subject matter eligibility.  In response, the Examiner reiterates that the use of machine learning implies the training of an algorithm.  Moreover, the steps of claim 5 include creating a data matrix from normalized data as input into a model.  Again, as with the independent claims, the steps of claim 5 could be implemented on paper by a human being.  However, a general purpose computer using a machine learning algorithm is recited for implementation.
The Applicant points to elements in claim 10 that are similar to the elements from claim 5.  The Examiner reiterates the response in the paragraph, above, that the steps could be implemented on paper by a human being.  The Applicant’s argument is supported by a reference to an Appeals case involving speech-to-text technology.  The Examiner notes that speech-to-text methods such as those in Hannan are rooted in computer technology.  In contrast, predicting demand – the subject matter of the present Application - is not rooted in computer technology.  It is a business process that could be implemented mentally or on paper.  
The Applicant further points to ¶[0047] of the substitute specification as evidence of an improvement to computer technology.  In response, the Examiner points out that ¶[0047] discusses an advantage of the user interface.  The user interface elements discussed in ¶[0047] are not recited in the present claims.  No apparent improvement to machine learning technology is recited in the claims.
The Applicant additionally contends that elements of dependent claim 12, including generating a hierarchical dataset and transforming the dataset into a matrix improve a technological process.  The Examiner respectfully disagrees.  As in dependent claim 5, the steps of claim 12 could be implemented on paper by a human being, but a machine learning algorithm performs the mathematical manipulation of a dataset into a matrix.  No improvement to machine learning technology is recited in the claims.  
The Applicant further contends that the streamlined eligibility analysis applies to the present claims.  In response, the Examiner points out that the present claims are directed to an abstract idea.  Therefore, the streamlined analysis discussed in MPEP §2106.06 does not apply.  The Examiner additionally notes that, while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility.  See MPEP §2106.04[I].  Simply put, an abstract idea without significantly more is just that – an abstract idea – regardless of its specificity.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  See MPEP §2106.04(d).  The present claims essentially recite the implementation of an abstract idea using a machine learning algorithm.  As such, the claims do not impose a meaningful limit on the judicial exception.  
The Applicant further submits that the claims do not recite a fundamental economic practice.  See Remarks p. 20.  The Examiner respectfully disagrees.  The claims are directed to demand sensing and forecasting, which is a longstanding and fundamental economic practice.  No particular solution involving computer network technology is recited in the claims.  The use of ‘large’ or ‘big’ data is not addressed or apparent in the claims.  It is understood that computers may be used to process data in real time.  A human being may analyze data, transform data into a matrix, and train a forecasting model; as claimed.  
The Applicant additionally contends that the present claims satisfy the machine or transformation test by transforming data into a different form.  See Remarks p. 23.  In response, the Examiner submits that transformation of data is not a ‘transformation’ within the meaning of the machine-or-transformation test.  In the scope of the test, a transformation is a physical transformation.  For example, a chemical transformation could satisfy the test.  The present claims do not recite any particular elements that satisfy the machine-or-transformation test.  No special purpose hardware is recited.  
The Applicant further submits that the claims amount to significantly more than an abstract idea because the claims recite elements other than what is well-understood, routine, and conventional.  In response, the Examiner points out that the rejection, below, does not assert that the claim elements are well-understood, routine, and conventional.  However, each and every element, apart from the generic computer hardware and recited machine learning environment, is part of the abstract idea of demand sensing and forecast.  An abstract idea without significantly more is just that -an abstract idea – regardless of its conventionality.  A prior art analysis and a subject matter eligibility analysis are separate and distinct.  
The Applicant additionally submits that the claims recite elements that improve the functioning of a computer.  The Examiner respectfully disagrees.  No apparent improvement to a computer that results in improved processing speed or efficiency is recited in the claims.  
The Applicant further contends that the rejection ignores elements of the claims.  See Remarks p. 26.  In response, the Examiner points to the rejection, below.  Each and every limitation of the claims has been considered individually and as a whole in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  Again, the Examiner reiterates that it is well within the abilities of a human being to create a hierarchical dataset to predict demand.  
The Applicant further submits that the claims recite an inventive concept.  See Remarks pp. 27-32.  In response, the Examiner points out that the Applicant does not identify any particular inventive concept in the claims.  Again, the Examiner reiterates that generation of a hierarchical dataset for purposes of predicting demand is part of the abstract idea of demand sensing and forecasting.  A human being could create a hierarchical dataset and predict demand, as recited in the claims.  However, the claims recite the use of artificial intelligence and machine learning for implementation.  The artificial intelligence and machine learning elements do not provide a practical application or significantly more than an abstract idea in the claims.  A prior art analysis and a subject matter eligibility analysis are separate and distinct.  Essentially the claims recite the use of a machine learning algorithm implemented on generic computer hardware to implement the abstract idea of demand sensing and forecasting.  Therefore, the claims merely amount to instructions to apply the judicial exception.  See MPEP §2106.05(f).  Contrary to the Applicant’s assertions the recitation of a ‘bot’ is a generic computer element with no specific structure.  The ‘bot’ does not provide a practical application of the abstract idea, nor does it amount to significantly more than an abstract idea.   
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §112 Rejections
The Applicant traverses the rejection of claims 26-28 for lack of written description, contending that the Applicant’s admissions that Poisson distribution and bootstrapping are well known in the industry overcome the rejection.  The Examiner respectfully disagrees.  Claim 26 recites: “safety stock is determined by Poisson distribution” and “safety stock is determined by bootstrapping methodology.”  Claim 26 is rejected for lack of written description on the basis that the original disclosure does not provide the necessary steps for determining safety stock using Poisson distribution or bootstrapping.  The Applicant’s admission that Poisson distribution and bootstrapping are well known is not an admission that determining safety stock using said methods is well known.  The skilled artisan would not be apprised as to how safety stock is determined using Poisson distribution or bootstrapping.  The rejection is accordingly maintained.
35 USC §102/103 Rejections
The Applicant traverses the rejection of independent claims 1, 29, and 43 as being anticipated by Ahn; contending that Ahn does not doesn’t use a historical data.  See Remarks p. 35.  In response, the Examiner points to cited ¶[0003] of Ahn, which explicitly teaches the use of historical process data.  The Applicant also submits that Ahn does not teach a bot that creates scripts.  In response, the Examiner point to cited ¶[0003], [0025], [0036] of Ahn; which teaches an artificial intelligence solution in robotics that uses components and functions that are combined and subdivided.  The combining of functions using artificial intelligence is the equivalent of a bot creating scripts, as claimed.  The Examiner notes that the entirety of the Ahn reference must be read, along with the pinpoint citations to the claims, to provide a full context of the teachings of Ahn.  Ahn uses hierarchical datasets because hierarchical product sales conditions and models are used.  See ¶[0033] and [0051].  The rejection of independent claims 1, 29, and 43 as being anticipated by Ahn is accordingly maintained.  
The rejection of the dependent claims stands or falls with the rejection of the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-3, 5-14, and 16-43  are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 29-43 are all directed to one of the four statutory categories of invention, the claims are directed to demand sensing and forecasting (as evidenced by the preamble of exemplary claim 29), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 29 include: “receive a plurality of historical data;” “generating a hierarchical dataset;” “creating one or more forecasting data models;” and “identify one or more data attribute weights . . . and “processing the identified weights to determine an optimum data attribute weights.”  The steps are all steps for data input and data processing related to the abstract idea of demand sensing and forecasting that, when considered alone and in combination, are part of the abstract idea of demand sensing and forecasting.  The dependent claims further recite steps for data processing (see claims 2, 3, 5-14, 16-28 and 30-42) that are part of the abstract idea of demand sensing and forecasting.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes predicting sales for the purpose of inventory planning and management.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (an AI engine in independent claim 1; a server with a processor and AI engine in independent claim 29; and a computer readable medium in independent claim 43). The claims do recite the use of artificial intelligence, machine learning and neural network components, but the judicial exception of demand sensing and forecasting is generally linked to those elements for implementation.  Therefore, the machine learning components merely provide an environment for implementation that does not provide a practical application or significantly more than the abstract idea.  See MPEP §2106.05(h).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (an AI engine in independent claim 1; a server with a processor and AI engine in independent claim 29; and a computer readable medium in independent claim 43) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.
 
Claim Rejections - 35 USC § 112
Claims 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It should be noted that the written description requirement is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail.
As to claims 26-28, dependent claim 26, from which claims 27 & 28 depend, recites “safety stock is determined by Poisson distribution” and “safety stock is determined by bootstrapping methodology.” Applicant’s disclosure does not give sufficient detail to allow one having ordinary skill in the art at the time of the invention to know how to achieve such calculations. Applicant’s as-filed specification (¶[0016] and [0106]) teaches only that Poisson distribution and bootstrapping may be used.
As such, the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved and the claims are rejected for not providing a sufficient written description of the invention.
Stipulating on the record that this element is within the capacity of one having ordinary skill in the art at the time of the application (and thus admitted prior art), is sufficient to overcome this rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8, 21, 22, 29, 34, 35, 37, and 43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210049460 A1 to Ahn et al. (hereinafter ‘AHN’).

Claim 1 (Currently Amended)
AHN discloses a data processing method for demand sensing and forecasting (see ¶[0033]; demand prediction and supply management), the method comprises receiving and storing at a data lake, a plurality of historical data from an entity (see ¶[0003]; use historical process data); 
generating a hierarchical dataset from the received historical data (see ¶[0033] and [0051] hierarchical product sales conditions and hierarchical models) wherein a bot creates a data script based on the received data for generating the hierarchical dataset by utilizing a library of functions stored on a functional database (see ¶[0003], [0025], and [0036]; an AI solution in robotics.  Components and functions may be combined and subdivided); 
creating one or more forecasting data models by an Al engine for processing the hierarchical data set to predict data trend (see ¶[0033], [0231], and [0288]; sensor observations related to process states and competitors’ sales trends over time), wherein the Al engine is configured to transform the historical data set into a data matrix for training the one or more forecasting models on the historical data set (see ¶[0120] and [0176]-[0177]; a Gaussian distribution with a diagonal covariance matrix); 
analyzing by the Al engine, processing results of the one or more forecasting data models at each level of the hierarchal data set to generate a prediction data model (see ¶[0099] and [0175]-[0177]; probabilistic states can be considered sequentially-learned variational auto-encoded features with input of hidden states from deep learning.  A multi-layer neural network); 
identifying by a neural network, one or more data attribute weights assigned to the prediction data model at each level of the hierarchical data set and processing the identified weights to determine an optimum data attribute weight for the prediction data model (see abstract and ¶[0176]; the decision making controller is optimized based on simulations to maximize key performance indicators.  Calculate distributions for weighting variables.  See also ¶[0040]-[0041]; reinforcement-learning-based optimizers for control);
wherein the neural network includes an auto encoder and decoder configured for data compression (see ¶[0127] and [0193]-[0195]; current outputs are probabilistically compressed.  A compression algorithm is utilized to compress data into vectors of smaller dimensions that may be used by machine learning models) wherein a LSTM (long short term memory networks) layer is embedded between the auto encoder and decoder of the neural network for identifying temporal variations in a testing data and determining the data attribute weights considering the variations (see ¶[0092], [0096], and [0176]; a long short-term memory or gated recurrent units from modeling hidden states); and 
predicting demand of one or more objects based on the optimized prediction data model associated with the hierarchal data set (see abstract and ¶[0033]; demand prediction and supply management).

Claim 2 (Original)
AHN discloses the method as set forth in claim 1.
AHN further discloses wherein the hierarchical data set is linear or non-linear time series data set distributed at different levels in a data hierarchy (see abstract and ¶[0094]; temporally-varying nonlinear relations in a deep probabilistic decision machine.  See also ¶[0099; hidden-layer outputs) wherein the objects include raw materials or consumable products (see ¶[0187] and [0390]; is this object an apple or orange?  See also ¶[0030] and claim 12; raw material).

Claim 3 (Original)
AHN discloses the method as set forth in claim 2.
AHN further discloses wherein the one or more forecasting models include a Stochastic time series data model (see ¶[0026] and [0041]; stochastic variables), time series univariate forecasting data model with error (see ¶[0045]; predicted errors), trend and seasonal model (see ¶[0033]; sales trends over time), and random walk data model (see ¶[0089] and [0186]; a random divergence of paths and random forest).


Claim 5 (Original)
AHN discloses the method as set forth in claim 4.
AHN further discloses further comprises training the one or more forecasting models by fetching a plurality of codes (see ¶[0099]; deep learning with probabilistic states considered sequentially from auto-encoded features) from a set of normalized historical data (see ¶[0237]-[0238] and [0250]; normalize the data); 
extracting a plurality of distinct data from the normalized historical data to create a list of variables (see ¶[0146]  and [0285]; a neural network that uses listed parameters); 
transforming the normalized historical data into the data matrix using the list of variables (see ¶[0120] and [0176]-[0177]; a Gaussian distribution with a diagonal covariance matrix); and 
creating one or more training model from the code and the data matrix using machine learning (ML) (see ¶[1085]-[187]; machine learning that learns without explicit programming) and artificial intelligence (AI) for training the one or more forecasting models (see ¶[0003] and [0290]; industrial artificial intelligence.  See also ¶[0102] deep probabilistic AI).

Claim 8 (Original)
AHN discloses the method as set forth in claim 1.
AHN additionally discloses further comprises: one or more constraints impacting the demand prediction for the one or more objects wherein the constraints include impact parameters such as weather, holiday information, performance of the objects, pandemics and political decisions (see abstract and ¶[0034] & [0216]; key performance indicators and observations.  Conditions in the environment that affect the performance of the process).

Claim 21 (Original)
AHN discloses the method as set forth in claim 1.
AHN additionally discloses further comprises execution of supply chain operations including demand planning, supply planning, and inventory management (see ¶[0033], [0063] and [0196]; dynamic control activities, such as safety stock levels.  Accommodate the inventory to demand.  Inventory prediction and supply planning).

Claim 22 (Original)
AHN discloses the method as set forth in claim 21.
AHN additionally discloses wherein execution of inventory management operation includes the steps of: 
determining a required safety stock of the one or more objects based on analysis of the predicted demand and one or more operational characteristics of the one or more objects (see ¶[0033] and [0299]; safety stock levels for an economic order quantity); 
assigning by an inventory bot, data attribute weights to the one or more operational characteristics at different levels of analytic hierarchy (see ¶[0163] and [0176]; a weighted linear combination of components); 
processing by an Al engine, the data attribute weights to categorize and classify the one or more objects based on the demand (see ¶[0187]-[0188]; a machine learning and classification problem); and 
based on the classification, determining the required safety stock for each category of the one or more objects (see ¶[0187]; is this object an apple or orange?  See also ¶[0033]; safety stock levels).

Claim 29 (Currently Amended)
AHN discloses a data processing system for demand sensing and forecasting (see ¶[0033]; demand prediction and supply management), comprises: a server (see ¶[0442]; a server machine) configured to receive a plurality of historical data from an entity and storing the data at a data lake (see ¶[0003]; use historical process data); 
a processor (see ¶[0435]; a computer processor) for generating a hierarchical dataset from the received historical data (see ¶[0033] and [0051] hierarchical product sales conditions and hierarchical models) wherein a bot creates a data script based on the received data for generating the hierarchical dataset by utilizing a library of functions stored on a functional database (see ¶[0003], [0025], and [0036]; an AI solution in robotics.  Components and functions may be combined and subdivided); 
an Al engine (see ¶[0003]; artificial intelligence) coupled to the processor and configured for creating one or more forecasting data models based on the hierarchical data set for predicting demand (see ¶[0135] and [0290]; meet forecasted demand through demand forecasting) of one or more objects wherein the Al engine analyzes processing results of the one or more forecasting data models at each level of the hierarchal data set to generate a prediction data model (see ¶[0099] and [0175]-[0177]; probabilistic states can be considered sequentially-learned variational auto-encoded features with input of hidden states from deep learning.  A multi-layer neural network);
and wherein the AI engine is configured to transform the historical data into a data matrix for training the one or more forecasting models on the historical data (see ¶[0120] and [0176]-[0177]; a Gaussian distribution with a diagonal covariance matrix); and 
a neural network configured to identify one or more data attribute weights assigned to the prediction data model at each level of the hierarchical data set and processing the identified weights to determine an optimum data attribute weight for the prediction data model (see abstract and ¶[0176]; the decision making controller is optimized based on simulations to maximize key performance indicators.  Calculate distributions for weighting variables.  See also ¶[0040]-[0041]; reinforcement-learning-based optimizers for control) wherein the neural network includes an auto encoder and decoder configured for data compression (see ¶[0127] and [0193]-[0195]; current outputs are probabilistically compressed.  A compression algorithm is utilized to compress data into vectors of smaller dimensions that may be used by machine learning models) wherein a LSTM (long short term memory networks) layer is embedded between the auto encoder and decoder of the neural network for identifying temporal variations in a testing data and determining the data attribute weights considering the variations (see ¶[0092], [0096], and [0176]; a long short-term memory or gated recurrent units from modeling hidden states); and 
wherein a demand of the one or more objects is predicted based on the optimized prediction data model associated with the hierarchal data set (see abstract and ¶[0033]; demand prediction and supply management).

Claim 34 (Original)
AHN discloses the system as set forth in claim 29.
AHN further discloses wherein the hierarchical data set is linear or non-linear time series data set distributed at different levels in a data hierarchy (see abstract and ¶[0094]; temporally-varying nonlinear relations in a deep probabilistic decision machine.  See also ¶[0099; hidden-layer outputs) wherein the objects include raw materials or consumable products (see ¶[0187] and [0390]; is this object an apple or orange?  See also ¶[0030] and claim 12; raw material).

Claim 35 (Original)
AHN discloses the system as set forth in claim 29.
AHN further discloses wherein the one or more forecasting models include a Stochastic time series data model (see ¶[0026] and [0041]; stochastic variables), time series univariate forecasting data model with error (see ¶[0045]; predicted errors), trend and seasonal model (see ¶[0033]; sales trends over time), and random walk (RW) data model (see ¶[0089] and [0186]; a random divergence of paths and random forest).

Claim 37 (Original)
AHN discloses the system as set forth in claim 35.
AHN additionally discloses further comprises: a training data set database and a testing data set database wherein the hierarchical dataset is divided into training data set and testing data set at the different levels in the hierarchical data set (see ¶[0033]; hierarchical product sales conditions); and 
a forecasting data models database configured for storing the one or more forecasting data models wherein forecasting data for the testing data is generated using the training data set at each level through the one or more forecasting data models (see again ¶[0033]; demand prediction and supply management); 
wherein the forecasting data is provided as input to the neural network and testing data as the output to identify the one or more data attribute weights (see ¶[0163] and [0176]-[0177]; a weighted linear combination of components.  Weight variables in the experience vector in the multi-layer neural network); and the optimum data attribute weight is determined from the identified one or more data attribute weights (see abstract; the decision-making controller is optimized based on predictive simulation)  by using a squared loss function of the neural network model/auto encoder model (see ¶[0240] and [0344[; loss criterion is mean squared error between prediction and real values).

Claim 43 (Currently Amended)
AHN discloses a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon (see ¶[0442]; a server machine) which, when executed by the one or more processors, cause the one or more processors to perform operations of demand sensing and forecasting, the operations comprising: 
receiving and storing at a data lake , a plurality of historical data from an entity (see ¶[0003]; use historical process data); 
generating a hierarchical dataset from the received historical data (see ¶[0033] and [0051] hierarchical product sales conditions and hierarchical models) wherein a bot creates a data script based on the received data for generating the hierarchical dataset by utilizing a library of functions stored on a functional database (see ¶[0003], [0025], and [0036]; an AI solution in robotics.  Components and functions may be combined and subdivided); 
creating one or more forecasting data models by an Al engine for processing the hierarchical data set to predict data trend (see ¶[0033], [0231], and [0288]; sensor observations related to process states and competitors’ sales trends over time); 
wherein the AI engine is configured to transform the historical data into a data matrix for training the one or more forecasting models on the historical data (see ¶[0120] and [0176]-[0177]; a Gaussian distribution with a diagonal covariance matrix); 
analyzing by the Al engine, processing results of the one or more forecasting data models at each level of the hierarchal data set to generate a prediction data model (see ¶[0099] and [0175]-[0177]; probabilistic states can be considered sequentially-learned variational auto-encoded features with input of hidden states from deep learning.  A multi-layer neural network); 
identifying by a neural network, one or more data attribute weights assigned to the prediction data model at each level of the hierarchical data set and processing the identified weights to determine an optimum data attribute weight for the prediction data model (see abstract and ¶[0176]; the decision making controller is optimized based on simulations to maximize key performance indicators.  Calculate distributions for weighting variables.  See also ¶[0040]-[0041]; reinforcement-learning-based optimizers for control); 
wherein the neural network includes an auto encoder and decoder configured for data compression (see ¶[0127] and [0193]-[0195]; current outputs are probabilistically compressed.  A compression algorithm is utilized to compress data into vectors of smaller dimensions that may be used by machine learning models) wherein a LSTM (long short term memory networks) layer is embedded between the auto encoder and decoder of the neural network for identifying temporal variations in a testing data and determining the data attribute weights considering the variations (see ¶[0092], [0096], and [0176]; a long short-term memory or gated recurrent units from modeling hidden states);
and predicting demand of one or more objects based on the optimized prediction data model associated with the hierarchal data set (see abstract and ¶[0033]; demand prediction and supply management).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 8271889 B1 to Beckert et al. (hereinafter ‘BECKERT’).

Claim 6 (Original)
AHN discloses the method as set forth in claim 5.
AHN does not specifically disclose, but BECKERT discloses, further comprises recommending a long-range or a short-range forecast frequency based on external variables wherein a backend data recommendation script created by a recommendation bot is configured to recommend the frequency (see col 4, ln 45-col 5, ln 4; update an interval for content based on user preferences or provider recommendations to conform to business hours).
AHN discloses a deep probabilistic decision machine that recommends business decisions (see abstract and ¶[0050]).  BECKERT discloses automatically updated user interfaces, where content it provided to conform to business hours.  It would have been obvious to include the update interval as taught by BECKERT in the system providing recommendations taught by AHN with the motivation to conform to business hours. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 20200019882 A1 to Garg et al. (hereinafter ‘GARG’).

Claim 7 (Original)
AHN discloses the method as set forth in claim 1.
AHN does not explicitly disclose, but GARG discloses further comprises the step of: processing a plurality of distributed learning scheme to integrate and scale large class of one or more learning data scripts to create the one or more forecasting data models (see ¶[0098]; a machine learning library and distributed machine learning framework with packages of instructions, such as a program or script to allow the model to operate).
AHN discloses a deep probabilistic decision machine that employs machine learning to make optimal decisions (see abstract and ¶[0003]).  GARG discloses a system for managing machine learning model packages that includes the use of a machine learning library with scripts to build the most suitable model for simulation (see abstract and ¶[0001]).  It would have been obvious to include the machine learning library as taught by GARG in the system executing the method of AHN with the motivation to provide the most suitable simulation model.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 2021/0157860 A1 to Li et al. (hereinafter ‘LI ‘860’).

Claim 16 (Original)
AHN discloses the method as set forth in claim 1.
AHN does not specifically disclose, but LI ‘860 discloses, further comprises categorizing the historical data to an object category wherein deduplication of historical data set is performed for appropriate categorization (see ¶[0140]; historical behavior data are fused and de-duplicated or classified to obtain a profile).
AHN discloses a deep probabilistic decision machine that employs machine learning to make optimal decisions (see abstract and ¶[0003]), where the machine learning method includes the use of a neural network (see ¶[0094]-[0096] and [0120]).  LI ‘860 discloses a recommendation method that uses historical data in a neural network, where the data may be de-duplicated and classified.  It would have been obvious to include the de-duplication and classification as taught by LI ‘860 in the system executing the method of AHN with the motivation to process data for use in a neural network.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 2015/0161180 A1 to Hermanns et al. (hereinafter ‘HERMANNS’).

Claim 17 (Original)
AHN discloses the method as set forth in claim 1.
AHN does not specifically disclose, but HERMANNS discloses, further comprises computing error metrics persist in the data lake in specified conformed zones/location, populating a respective SQL database tables from the data script, computed forecast and metrics wherein the SQL database tables are consumed further at a consumption layer (see ¶[0027]-[0028]; a consumption layer coupled to model layer objects.  See also ¶[0095]; convert the open SQL to native SQL and pass on to the database).
AHN discloses deep probabilistic decision machines that use hidden layer outputs and multi-layer neural networks to model decisions (see ¶[0099]-[0120]).  HERMANNS discloses a consumption layer query interface for modeling layers.  It would have been obvious to include the consumption layer as taught by HERMANNS in the system executing the method of AHN with the motivation to model decisions using a neural network.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 20190102465 A1 to Yang et al. (hereinafter ‘YANG’).

Claim 19 (Original)
AHN discloses the method as set forth in claim 8.
AHN does not specifically disclose, but YANG discloses, further comprises a plurality of backend performance data scripts created by a performance bot based on an aggregate performance data pattern of the one or more objects and Al based processing logic to predict the demand of the one or more objects based on past performance (see ¶[0018]; within the backend system, the database stores a set of data aggregation scripts that are configured to determine statistics and other results from performance metric data).
AHN discloses a deep probabilistic decision machine that employs machine learning modeling to make optimal decisions regarding demand (see abstract and ¶[0003]), including inventory, demand, and safety stock levels (see ¶[0033]).  YANG discloses an API query extension with data aggregation in a database to make statistical determinations.  It would have been obvious to include the logic and scripts as taught by YANG in the system executing the method of AHN with the motivation to statistically model demand.  

Claims 23 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 2008/0177599 A1 to McPhetrige (hereinafter ‘MCPHETRIGE’).

Claim 23 (Original)
AHN discloses the method as set forth in claim 22.
AHN does not specifically disclose, but MCPHETRIGE discloses, further comprises: estimating a required sub-stock of one or more components of the object based on predicted demand of the object wherein the Al engine is configured to assess a demand data pattern of the components based on the predicted demand of the object by the one or more forecasting data models (see abstract and ¶[0002] & [0031]; determine aggregate top-level product demands and each item’s safety stock for each product and component to achieve the desired service level).
AHN discloses a deep probabilistic decision machine that employs machine learning modeling to make optimal decisions regarding demand (see abstract and ¶[0003]), including inventory, demand, and safety stock levels (see ¶[0033]).  MCPHETRIGE discloses a method of determining safety stock levels that includes assessing component demand to determine safety stock.  It would have been obvious to include the component assessment as taught by MCPHETRIGE in the system executing the method of AHN with the motivation to model decisions regarding safety stock.

Claim 36 (Original)
AHN discloses the system as set forth in claim 29.
AHN does not specifically disclose, but MCPHETRIGE discloses, wherein a forecast data model generated based on one of the one or more objects is implemented for forecasting demand related to other objects by the Al engine (see abstract and ¶[0002] & [0031]; determine aggregate top-level product demands and each item’s safety stock for each product and component to achieve the desired service level).
AHN discloses a deep probabilistic decision machine that employs machine learning modeling to make optimal decisions regarding demand (see abstract and ¶[0003]), including inventory, demand, and safety stock levels (see ¶[0033]).  MCPHETRIGE discloses a method of determining safety stock levels that includes assessing component demand to determine safety stock.  It would have been obvious to include the component assessment as taught by MCPHETRIGE in the system executing the method of AHN with the motivation to model decisions regarding safety stock.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 6668253 B1 to Thompson et al. (hereinafter ‘THOMPSON’).

Claim 30 (Original)
AHN discloses the system as set forth in claim 29.
AHN does not specifically disclose, but THOMPSON discloses, further comprises: a data integration component configured to access a data Lake and provide data cleaning and enrichment wherein the component joins an input data to a distributed denormalized table where each row contains all data for an item (see claim 13; cleansed data that is selected from normalized, denormalized, and summary tables).
AHN discloses a deep probabilistic decision machine that employs machine learning modeling to make optimal decisions regarding demand (see abstract and ¶[0003]).  THOMPSON discloses enterprise information managements systems that cleanse and denormalize data.  It would have been obvious to denormalize data as taught by THOMPSON  in the system executing the method of AHN with the motivation to manage data for an enterprise.  

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 20210287098 A1 to Liu et al. (hereinafter ‘LIU’).

Claim 38 (Original)
AHN discloses the system as set forth in claim 37.
AHN does not specifically disclose, but LIU discloses, wherein the data attribute weights are determined by:

    PNG
    media_image1.png
    35
    259
    media_image1.png
    Greyscale

where y is matrix of all data output values y^ is the matrix of all the input values (predictions at all the levels) b is bias term of encoder b' is bias term of decoder a is a nonlinear activation function for the encoder o' is a non-linear activation function for the decoder W is weights associated with the encoder W'is weights associated with the decoder (see ¶[0022]-[0023] and claim 4; the function model of an autoencoder is h=f(Wx + b) and p=f(W’’+b’); where x, hp, and p are input, hidden, and output layers, and W and B are the weight and bias of the encoder, and W’ and b’ are the weight and bias of the decoder.  F is the activation function).
AHN discloses a deep probabilistic decision machine that employs machine learning to make optimal decisions (see abstract and ¶[0003]) that uses a variational autoencoder for deep state learning (see ¶[0048], [0099]-[0105], and [0120]).  LIU discloses a stacked autoencoder with input, hidden, and output layers that include weighting and bias terms in an activation function.  It would have been obvious to include the activation function as taught by LIU in the system executing the method of AHN with the motivation to employ deep learning to make optimal decisions using probabilistic modeling.  

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 20180165554 A1 to Zhang et al. (hereinafter ‘ZHANG’).

Claim 41 (Original)
AHN discloses the system as set forth in claim 37.
AHN does not specifically disclose, but ZHANG discloses, wherein the squared loss function (L) of the neural network is

    PNG
    media_image2.png
    46
    429
    media_image2.png
    Greyscale

(see ¶[0061]-[0062]; a loss, function, such as squared Euclidean distance of predefined nonlinear functions).
	AHN discloses a deep probabilistic decision machine that employs machine learning to make optimal decisions (see abstract and ¶[0003]) that minimizes a loss function for given data (see ¶[0106]).  ZHANG discloses an autoencoder with a loss function defined by the squared Euclidean distance of predefined nonlinear functions.  It would have been obvious to include the loss function as taught by ZHANG in the system executing the method of AHN with the motivation to define a loss function to optimize a machine learning algorithm.


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 20200019882 A1 to GARG et al. as applied to claims 1 and 7 above, and further in view of US 20130290150 A1 to Weerahandi et al. (hereinafter ‘WEERAHANDI’).

Claim 9 (Original)
The combination of AHN and GARG discloses the method as set forth in claim 7.
The combination of AHN and GARG does not specifically disclose, but WEERAHANDI discloses, further comprises: computing forecasts for the one or more objects at different levels in the hierarchical dataset based on a hierarchical time series library with a fixed set of exogenous and hyper parameters wherein the exogeneous parameters are the constraints and the hyper parameters are parameters such as seasonality configured to finetune the forecasting models (see ¶[0014]; model parameters are estimated based on effects in the demand curve, such as seasonality.  Decisions are made at higher hierarchical levels by rolling up lower level results.  A data file is formed using variables with user specified inventory constraints.  See also ¶[0031]; a mixed model with variables defined at time t).
AHN discloses a deep probabilistic decision machine that employs machine learning to make optimal decisions (see abstract and ¶[0003]), including inventory, demand, and safety stock levels (see ¶[0033]).  WEERAHANDI discloses a system for optimum inventory management that includes modeling with seasonal effects that includes hierarchical decision-making.  It would have been obvious to include the hierarchical method with seasonal effects as taught by WEERAHANDI in the system executing the method of AHN with the motivation to make optimal inventory management decisions.

Claim 10 (Original)
The combination of AHN, GARG, and WEERAHANDI discloses the method as set forth in claim 9.
AHN additionally discloses further comprises the steps of: dividing the hierarchical dataset into training data set and testing data set at the different levels in the hierarchical data set (see ¶[0033]; hierarchical product sales conditions); 
generating forecasting data for the testing data using the training data set at each level through the one or more forecasting data models (see again ¶[0033]; demand prediction and supply management); 
providing the forecasting data as input to the neural network and testing data as the output to identify the one or more data attribute weights (see ¶[0163] and [0176]-[0177]; a weighted linear combination of components.  Weight variables in the experience vector in the multi-layer neural network); and 
determining the optimum data attribute weight from the identified one or more data attribute weights (see abstract; the decision-making controller is optimized based on predictive simulation) by using a squared loss function of the neural network (see ¶[0240] and [0344[; loss criterion is mean squared error between prediction and real values).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 2015/0161180 A1 to HERMANNS et al. as applied to claim 17 above, and further in view of US 20110060655 A1 to Novak et al. (hereinafter ‘NOVAK’).

Claim 18 (Original)
The combination of AHN and HERMANNS discloses the method as set forth in claim 17.
The combination of AHN and HERMANNS does not specifically disclose, but NOVAK discloses, wherein the data lake fetches data from several data sources, cleans and combines the cleansed data to produce the historical dataset comprised of item features and historical demand data (see ¶[0022] & [0061]; gemstone prices can be determined through wholesale prices.  Data is collected from multiple sources and aggregated and cleansed through algorithms.  Demand and supply of jewelry can be optimized).
AHN discloses a deep probabilistic decision machine that employs machine learning to make optimal decisions regarding demand (see abstract and ¶[0003]), including inventory, demand, and safety stock levels (see ¶[0033]).  NOVAK discloses a currency market, where demand and supply are modeled and optimized after data is cleansed using an algorithm.  It would have been obvious to include the cleansing algorithm as taught by NOVAK in the system executing the method of AHN with the motivation to model demand.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 20190102465 A1 to YANG et al. as applied to claims 1 and 19 above, and further in view of US 20200074267 A1 to Salama et al. (hereinafter ‘SALAMA’).

Claim 20 (Original)
The combination of AHN and YANG discloses the method as set forth in claim 19.
The combination of AHN and YANG does not specifically disclose, but SALAMA discloses, wherein the Al based processing logic integrates deep learning, predictive analysis, information extraction, planning, scheduling, impact analysis and robotics for analysis of the aggregate performance data patterns to predict the demand (see ¶[0014] and [0075]; a deep-learning based architecture with data sources of crowd patterns and network demand prediction).
AHN discloses a deep probabilistic decision machine that employs machine learning modeling to make optimal decisions regarding demand (see abstract and ¶[0003]) using deep learning (see ¶[0043]).  SALAMA discloses data prediction that uses a deep learning architecture with patterns for the purposes of predicting demand.  It would have been obvious to analyze patterns as taught by SALAMA in the system executing the method of AHN with the motivation to predict demand.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 2008/0177599 A1 to MCPHETRIGE et al. as applied to claims 1 and 23 above, and further in view of US 8214238 B1 to Fairfield et al. (hereinafter ‘FAIRFIELD’).

Claim 24 (Original)
The combination of AHN and MCPHETRIGE discloses the method as set forth in claim 23.
The combination of AHN and MCPHETRIGE does not specifically disclose, but FAIRFIELD discloses, wherein the one or more operational characteristics include functionality (see “Demand Generation” Table, col 23-28); performance), response time (see “Demand Generation” Table, col 23-28); number of times and frequency of adjustments), lead time (see “Demand Generation” Table, col 23-28); time to market), category of object (see “Demand Generation” Table, col 23-28); categories/brands), demand (see “Capability Area” Table; col 19-22); sales volumes by channel), lifecycle (see “Demand Generation” Table, col 23-28); product lifecycle and consumer pricing processes.  Process frequency), and pricing (see “Demand Generation” Table, col 23-28); terms and pricing).
AHN discloses a deep probabilistic decision machine that employs machine learning modeling to make optimal decisions regarding demand (see abstract and ¶[0003]).  FAIRFIELD discloses a consumer goods and services capability assessment that evaluates retailer needs and stocking (see col 29-30).  It would have been obvious to consider the factors taught by FAIRFIELD in the system executing the method of AHN with the motivation to evaluate retailers based on demand.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 6668253 B1 to Thompson et al. (hereinafter ‘THOMPSON’) as applied to claims 29 and 30 above, and further in view of US 11038908 B2 to Vega et al. (hereinafter ‘VEGA’).

Claim 31 (Original)
The combination of AHN and THOMPSON discloses the system as set forth in claim 30.
The combination of AHN and THOMPSON does not specifically disclose, but VEGA discloses, further comprises: a forecasting component including a distribution component (see claim 1; an object storage component), a feature transformation component (see claim 1; update forensic tools), learning data scripts (see col 7, ln 24-20; machine learning toolkits) and an orchestration layer that leverages a high-level data flow abstraction to model machine learning (see again claim 1; an orchestration layer).
AHN discloses a deep probabilistic decision machine that employs machine learning modeling to make optimal decisions regarding demand (see abstract and ¶[0003]).  VEGA discloses machine learning in a digital cloud with an orchestration layer.  It would have been obvious to include the orchestration layer as taught by VEGA in the system executing the method of AHN with the motivation to implement machine learning in a cloud environment.

Claims 39, 40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 20210287098 A1 to LIU et al. as applied to claims 29 and 38 above, and further in view of US 11048564 B2 to Dhondse et al. (hereinafter ‘DHONDSE’).

Claim 39 (Original)
The combination of AHN and LIU discloses the system as set forth in claim 38.
The combination of AHN and LIU does not specifically disclose, but DHONDSE discloses, wherein the neural network includes an auto encoder configured to compress the forecasting data by

    PNG
    media_image3.png
    30
    144
    media_image3.png
    Greyscale

Where Z is encoder Output (see col 13, ln 62-col 14, ln 20; a linear mapping with a weight matrix and encoding bias).
AHN discloses a deep probabilistic decision machine that employs machine learning to make optimal decisions (see abstract and ¶[0003]).  DHONDSE discloses machine learning with a weight matrix and encoding bias.  It would have been obvious to include the weights and bias as taught by DHONDSE in the system executing the method of AHN with the motivation to employ machine learning to make optimal decisions.  

Claim 40 (Original)
The combination of AHN, LIU, and DHONDSE discloses the system as set forth in claim 39.
AHN does not specifically disclose, but DHONDSE discloses wherein the neural network includes a decoder configured to compare the compressed forecasting data with a valid coherent forecast data by

    PNG
    media_image4.png
    30
    139
    media_image4.png
    Greyscale

wherein the valid coherent forecast data is the testing data (see col 13, ln 62-col 14, ln 20; a linear mapping with a weight matrix and encoding bias.  The vector is decoded using a linear decoding matrix).
AHN discloses a deep probabilistic decision machine that employs machine learning to make optimal decisions (see abstract and ¶[0003]).  DHONDSE discloses machine learning with a weight matrix and encoding bias.  It would have been obvious to include the weights and bias as taught by DHONDSE in the system executing the method of AHN with the motivation to employ machine learning to make optimal decisions.  

Claim 42 (Original)
The combination of AHN, LIU, and DHONDSE discloses the system as set forth in claim 39.
AHN additionally discloses further comprises: a LSTM layer embedded between auto encoder and decoder of the neural network for identifying temporal variations in testing data and determining data attribute weights considering the variations (see ¶[0092], [0096], and [0176]; a long short-term memory or gated recurrent units from modeling hidden states).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 20200019882 A1 to GARG et al. and US 20130290150 A1 to WEERAHANDI et al. as applied to claims 1, 7, and 10 above, and further in view of US 20210287098 A1 to LIU et al.

Claim 11 (Original)
The combination of AHN, GARG, and WEERAHANDI discloses the method as set forth in claim 10.
The combination of AHN, GARG, and WEERAHANDI does not specifically disclose, but LIU discloses, wherein the data attribute weights are determined by:

    PNG
    media_image1.png
    35
    259
    media_image1.png
    Greyscale

where y is matrix of all data output values y^ is the matrix of all the input values (predictions at all the levels) b is bias term of encoder b' is bias term of decoder a is a nonlinear activation function for the encoder o' is a non-linear activation function for the decoder W is weights associated with the encoder W'is weights associated with the decoder (see ¶[0022]-[0023] and claim 4; the function model of an autoencoder is h=f(Wx + b) and p=f(W’’+b’); where x, hp, and p are input, hidden, and output layers, and W and B are the weight and bias of the encoder, and W’ and b’ are the weight and bias of the decoder.  F is the activation function).
AHN discloses a deep probabilistic decision machine that employs machine learning to make optimal decisions (see abstract and ¶[0003]) that uses a variational autoencoder for deep state learning (see ¶[0048], [0099]-[0105], and [0120]).  LIU discloses a stacked autoencoder with input, hidden, and output layers that include weighting and bias terms in an activation function.  It would have been obvious to include the activation function as taught by LIU in the system executing the method of AHN with the motivation to employ deep learning to make optimal decisions using probabilistic modeling.  

Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 6668253 B1 to THOMPSON et al., and US 11038908 B2 to Vega et al. as applied to claims 29-31 above, and further in view of US 20200019882 A1 to GARG et al.

Claim 32 (Original)
The combination of AHN, THOMPSON, and VEGA discloses the system as set forth in claim 31
The combination of AHN, THOMPSON, and VEGA does not explicitly disclose, but GARG discloses, wherein the distribution component is configured to assign group of items to one or more dedicated learning data scripts (see ¶[0098]; a machine learning library and distributed machine learning framework with packages of instructions, such as a program or script to allow the model to operate).
AHN discloses a deep probabilistic decision machine that employs machine learning to make optimal decisions (see abstract and ¶[0003]).  GARG discloses a system for managing machine learning model packages that includes the use of a machine learning library with scripts to build the most suitable model for simulation (see abstract and ¶[0001]).  It would have been obvious to include the machine learning library as taught by GARG in the system executing the method of AHN with the motivation to provide the most suitable simulation model.

Claim 33 (Original)
The combination of AHN, THOMPSON, VEGA, and GARG discloses the system as set forth in claim 32.
AHN further discloses wherein the feature transformation component converts data into sparse matrices and provides customized and standard transformations (see ¶[0120] and [0176]-[0177]; a Gaussian distribution with a diagonal covariance matrix).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 20200019882 A1 to GARG et al., US 20130290150 A1 to WEERAHANDI et al., and US 20210287098 A1 to LIU et al. as applied to claims 1, 7, 10, and 11 and further in view of US 11048564 B2 to Dhondse et al. (hereinafter ‘DHONDSE’).

Claim 12 (Currently Amended)
The combination of AHN, GARG, WEERAHANDI, and LIU discloses the method as set forth in claim 11.
The combination of AHN, GARG, WEERAHANDI, and LIU does not specifically disclose, but DHONDSE discloses, wherein the auto encoder is configured to compress the forecasting data by

    PNG
    media_image3.png
    30
    144
    media_image3.png
    Greyscale

Where Z is encoder Output (see col 13, ln 62-col 14, ln 20; a linear mapping with a weight matrix and encoding bias).
AHN discloses a deep probabilistic decision machine that employs machine learning to make optimal decisions (see abstract and ¶[0003]).  DHONDSE discloses machine learning with a weight matrix and encoding bias.  It would have been obvious to include the weights and bias as taught by DHONDSE in the system executing the method of AHN with the motivation to employ machine learning to make optimal decisions.  

Claim 13 (Currently Amended)
The combination of AHN, GARG, WEERAHANDI, LIU, and DHONDSE discloses the method as set forth in claim 12.
AHN does not specifically disclose, but DHONDSE discloses wherein the decoder is configured to compare the compressed forecasting data with a valid coherent forecast data by

    PNG
    media_image4.png
    30
    139
    media_image4.png
    Greyscale

wherein the valid coherent forecast data is the testing data (see col 13, ln 62-col 14, ln 20; a linear mapping with a weight matrix and encoding bias.  The vector is decoded using a linear decoding matrix).
AHN discloses a deep probabilistic decision machine that employs machine learning to make optimal decisions (see abstract and ¶[0003]).  DHONDSE discloses machine learning with a weight matrix and encoding bias.  It would have been obvious to include the weights and bias as taught by DHONDSE in the system executing the method of AHN with the motivation to employ machine learning to make optimal decisions.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 2008/0177599 A1 to MCPHETRIGE et al. and US 8214238 B1 to Fairfield et al. as applied to claims 1 and 24 above, and further in view of US 2006/0111963 A1 to Li et al. (hereinafter ‘LI ‘963’).

Claim 25 (Original)
The combination of AHN, MCPHETRIGE, and FAIRFIELD discloses the method as set forth in claim 24.
The combination of AHN, MCPHETRIGE, and FAIRFIELD does not specifically disclose, but LI ‘963 discloses, wherein the category includes low consumption, medium consumption and high consumption objects (see abstract; product profiles may include low, medium, and high demand variations).
AHN discloses a deep probabilistic decision machine that employs machine learning modeling to make optimal decisions regarding demand (see abstract and ¶[0003]).  LI ‘963 discloses product demand forecasting that includes low, medium, and high demand variations.  It would have been obvious to include the demand variations as taught by LI ‘963 in the system executing the method of AHN with the motivation to forecast demand using machine learning.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210049460 A1 to AHN et al. in view of US 20200019882 A1 to GARG et al., US 20130290150 A1 to WEERAHANDI et al., US 20210287098 A1 to LIU et al., and US 11048564 B2 to DHONDSE et al. as applied to claims 1, 7, 10, 11, and 13 above, and further in view of US 20180165554 A1 to Zhang et al. (hereinafter ‘ZHANG’).

Claim 14 (Original)
The combination of AHN, GARG, WEERAHANDI, LIU, and DHONDSE discloses the method as set forth in claim 13.
The combination of AHN, GARG, WEERAHANDI, LIU, and DHONDSE does not specifically disclose, but ZHANG discloses, wherein the squared loss function (L) of the neural network is

    PNG
    media_image2.png
    46
    429
    media_image2.png
    Greyscale

(see ¶[0061]-[0062]; a loss, function, such as squared Euclidean distance of predefined nonlinear functions).
	AHN discloses a deep probabilistic decision machine that employs machine learning to make optimal decisions (see abstract and ¶[0003]) that minimizes a loss function for given data (see ¶[0106]).  ZHANG discloses an autoencoder with a loss function defined by the squared Euclidean distance of predefined nonlinear functions.  It would have been obvious to include the loss function as taught by ZHANG in the system executing the method of AHN with the motivation to define a loss function to optimize a machine learning algorithm.


Lack of Prior Art Rejection
Claims 26-28 would be allowable over the prior art of record, absent the outstanding rejections under 35 USC §112 and §101.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624